Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted May 13, 2022, wherein claims 7, 9, 11, 13, and 16 are amended and new claim 20 is introduced.  This application is a national stage application of PCT/US2018/046701, filed August 14, 2018, which claims benefit of provisional application 62/545530, filed August 15, 2017.
Claims 1-11 and 13-20 are pending in this application.  Claims 1-6, 18, and 19 are withdrawn from consideration.
Claims 7-11, 13-17, and 20 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment and arguments, submitted May 13, 2022, with respect to the rejection of claims 7, 8, 11, and 13-17 under 35 USC 112(b) for indefinitely referring to viscosity as a single intrinsic quality of a polysaccharide, have been fully considered and found to be persuasive to remove the rejection as Applicant persuasively argues that the viscosity of a maltodextrin solution as measured by a rapid viscoanalyzer can reasonably be specific to a particular concentration and temperature.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 13, 2022, with respect to the rejection of claims 7 and 9-11 under 35 USC 102(a)(1) for being anticipated by Horn et al., has been fully considered and found to be persuasive as the claims have been amended to add elements not disclosed by Horn et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 13, 2022, with respect to the rejection of claims 9-16 under 35 USC 102(a)(1) for being anticipated by Tang et al., has been fully considered and found to be persuasive as the claims have been amended to add elements not disclosed by Tang et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 13, 2022, with respect to the rejection of claims 9-16 under 35 USC 103 for being obvious over Tang et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to add elements not disclosed by Tang et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 13, 2022, with respect to the rejection of claims 8 and 17 under 35 USC 103 for being obvious over Horn et al. in view of Tang et al., has been fully considered and found to be persuasive to remove the rejection as the base claims have been amended to add elements not disclosed by Horn et al. or Tang et al.  Therefore the rejection is withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, the present title describes the inventio as a process of process for obtaining “Maltodextrin and Maltodextrin.” Firstly the elected invention is directed to a maltodextrin composition rather than to a process of making said composition.  Secondly, reciting the word “maltodextrin” twice is not a proper description of the product produced.
The following title is suggested: “Maltodextrin” or “Maltodextrin and Process of Making the Same”.

Claim Objections
Claim 9 objected to because of the following informalities:  The newly added proviso, “wherein a maltodextrin solution having at least 78% by weight maltodextrin (dry basis) has a water activity of less than 0.80,” does not specifically identify the maltodextrin referred to as the specific one described in the proviso as opposed to maltodextrin in general.  This could be remedied by writing the proviso in the same format as claim 7, namely “wherein a solution comprising at least 78% by weight of said maltodextrin (dry basis) has a water activity of less than 0.80.”  Appropriate correction is required.

The following new rejection is introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US patent 5853487, of record in previous action) in view of Ibert et al. (US pre-grant publication 2018/0319900, Cited in PTO-892, earlier publication as WO2017/098191, included with PTO-892)
Base claim 13 is directed to a maltodextrin solution having specific values of concentration and viscosity.  Dependent claim 15 further requires that the solution be shelf stable for at least one month.  New dependent claim 20 further requires that the composition be one made by a specific combination of liquefaction and saccharification steps.  However, these additional limitations are merely a product-by-process description of a possible route by which the claimed invention could be made, rather than positive structural limitations describing a concrete feature of the claimed invention.
Tang et al. discloses a fractionated starch hydrolysate having a DE of below 25. (column 2 line 65 – column 3 line 11) These starch hydrolysates are prepared as liquid, non-retrograding compositions with a preferred solids content of 50-85% and a viscosity at 70% dry solids and 50OC of less than about 30000 cps. (column 3 lines 38-47) The water activity of the solutions is preferably lower than 0.86, which is stable enough for shipping in liquid form. (column 6 lines 33-40) Specific examples include one having a DE of 17.2, concentrated to a dry solids content of 70.2-75.5% which is storage stable for over 2 months. (column 11 line 48 – column 12 line 26) Viscosity and water activity of the resulting product is described for both the maltodextrins solution of example 2 and blends with HFCS. (column 14 lines 25-50) Blending with HFCS is seen to dramatically reduce the viscosity of the resulting product.  Additionally note that while the viscosity of a 75% dissolved solids solution of maltodextrin described in table I of Tang et al. is much higher than 12000 cps, this is a viscosity measured at 25 degrees C.  As described by Van der Sman et al. (Reference included with PTO-892) differences in temperature can have a significant impact on the viscosity of maltodextrin solutions.  Therefore the fact that Tang discloses this high value for a concentrated solution at room temperature does not constitute a teaching away from a lower viscosity as measured at higher temperatures.  Furthermore while Tang et al. does not specifically disclose a method of making a maltodextrin comprising the specific enzymatic hydrolysis described in instant claim 20, this claim recites the method as a product-by-process limitation describing how the maltodextrins was made.  Because liquefaction and saccharification steps are generally part of the manufacture of maltodextrins, and because the process steps recited could result in a variety of different products, for example by varying the starting material used or the specific enzymes used for saccharification, these steps are seen to be ones which could have resulted in the product described by Tang et al.
While Tang et al. discloses that it is beneficial to lower the viscosity of concentrated maltodextrin solutions, indicating that viscosity is a result-effective variable, Tang et al. does not disclose a method of reducing the viscosity that does not involve reducing the concentration of maltodextrin.  However Ibert et al. discloses novel alpha-amylases that can be used to make starch hydrolysates having a lower viscosity than conventional hydrolysates of an equivalent dextrose equivalent. (p. 2 paragraphs 20 and 23) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the novel enzyme described by Ibert et al. to make maltodextrins described by Tang et al. One of ordinary skill in the art would have regarded the viscosity as a result-effective variable based on the disclosure of Tang et al., and would have reasonably expected to be able to further reduce the viscosity based on the disclosure of Ibert et al.
Therefore the invention taken as a whole is prima facie obvious.

The following rejection of record in the previous action is maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/639452 (reference application, published as pre-grant publication 2021/0032668, of record in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 of the reference application render the claimed invention obvious.
In particular, said claims 9-11 of ‘452 claim a maltose solution having a viscosity of 10000cP or less at 40OC and 81.5% solids.  In view of this claimed composition it would have been obvious to make a solution having the recited viscosity at 50OC as described in instant claims 13 and 15 and there is substantial overlap between this range and the claimed range in the reference application.  Furthermore with respect to new claim 20, this claim describes a product made by particular process steps.  Since the characteristics of the maltodextrin resulting form particular liquefaction and saccharification steps can vary according to the particular starch used as the starting material and the particular enzymes used in the process, a variety of different products could reasonably be described as meeting these product-by-process limitations including those described by the claims of ‘452.  Furthermore claim 9 of ‘452 describes the product as made by general steps of liquefaction and saccharification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has declined to traverse this rejection, therefore it is maintained.

Conclusion
	Claims 13, 15, 16, and 20 are rejected.  Claims 7-11 are seen to be allowable.  Claims 14 and 17 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/3/2022